 



Exhibit 10.3

     

REGISTRATION RIGHTS AGREEMENT

Dated as of February 22, 2005

By and Among

CPI HOLDCO, INC.

and

UBS SECURITIES LLC

and

WACHOVIA CAPITAL MARKETS, LLC
BEAR, STEARNS & CO. INC.
as Initial Purchasers

Floating Rate Senior Notes due 2015

     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 1.  
  Definitions     1  
Section 2.  
  Exchange Offer     4  
Section 3.  
  Shelf Registration     7  
Section 4.  
  Additional Interest     8  
Section 5.  
  Registration Procedures     9  
Section 6.  
  Registration Expenses     17  
Section 7.  
  Indemnification     18  
Section 8.  
  [Intentionally Omitted]     21  
Section 9.  
  Underwritten Registrations     21  
Section 10.
  Miscellaneous     21  
(a)
  No Inconsistent Agreements     21  
(b)
  Adjustments Affecting Registrable Notes     21  
(c)
  Amendments and Waivers     21  
(d)
  Notices     22  
(e)
  Guarantors     23  
(f)
  Successors and Assigns     23  
(g)
  Counterparts     23  
(h)
  Headings     23  
(i)
  Governing Law     23  
(j)
  Severability     23  
(k)
  Securities Held by the Company or Its Affiliates     23  
(l)
  Third-Party Beneficiaries     23  
(m)
  Entire Agreement     24  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (this “Agreement”) is dated as of
February 22, 2005, by and among CPI HOLDCO, INC., a Delaware corporation (the
“Company”), on the one hand, and UBS SECURITIES LLC (the “Representative”),
WACHOVIA CAPITAL MARKETS, LLC and BEAR, STEARNS & CO. INC. (together with the
Representative, the “Initial Purchasers”), on the other hand.

          This Agreement is entered into in connection with the Purchase
Agreement, dated as of February 16, 2005, by and among the Company and the
Initial Purchasers (the “Purchase Agreement”), relating to the offering of
$80,000,000 aggregate principal amount of Floating Rate Senior Notes due 2015 of
the Company (the “Notes”). The execution and delivery of this Agreement is a
condition to the Initial Purchasers’ obligation to purchase the Notes under the
Purchase Agreement.

          The parties hereby agree as follows:

     Section 1. Definitions

          As used in this Agreement, the following terms shall have the
following meanings:

          “action” shall have the meaning set forth in Section 7(c) hereof.

          “Additional Interest” shall have the meaning set forth in Section 4(a)
hereof.

          “Additional Notes” shall mean additional notes issued in lieu of cash
interest payments on any outstanding Notes pursuant to the Indenture or issued
in lieu of cash payments of Additional Interest pursuant to Section 4(b) hereof.

          “Additional Interest Payment Date” shall have the meaning set forth in
Section 4(b) hereof.

          “Agreement” shall have the meaning set forth in the first introductory
paragraph hereto.

          “Applicable Period” shall have the meaning set forth in Section 2(b)
hereof.

          “Board of Directors” shall have the meaning set forth in Section 5
hereof.

          “Business Day” shall mean a day that is not a Legal Holiday.

          “Commission” shall mean the Securities and Exchange Commission.

          “Company” shall have the meaning set forth in the introductory
paragraph hereto and shall also include the Company’s successors and assigns.

          “day” shall mean a calendar day.

 



--------------------------------------------------------------------------------



 



-2-

          “Delay Period” shall have the meaning set forth in Section 5 hereof.

          “Effectiveness Period” shall have the meaning set forth in Section
3(b) hereof.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

          “Exchange Notes” shall have the meaning set forth in Section 2(a)
hereof. References in this Agreement to Exchange Notes shall be deemed to
include any Additional Notes relating thereto, to the extent applicable.

          “Exchange Offer” shall have the meaning set forth in Section 2(a)
hereof.

          “Exchange Offer Registration Statement” shall have the meaning set
forth in Section 2(a) hereof.

          “Holder” shall mean any holder of a Registrable Note or Registrable
Notes.

          “Indenture” shall mean the Indenture, dated as of February 22, 2005,
by and among the Company and Trustee, as trustee, pursuant to which the Notes
are being issued, as amended or supplemented from time to time in accordance
with the terms thereof.

          “Initial Purchasers” shall have the meaning set forth in the first
introductory paragraph hereof.

          “Inspectors” shall have the meaning set forth in Section 5(m) hereof.

          “Issue Date” shall mean February 22, 2005, the date of original
issuance of the Notes.

          “Legal Holiday” shall mean a Saturday, a Sunday or a day on which
banking institutions in New York are authorized or required by law to close.

          “Losses” shall have the meaning set forth in Section 7(a) hereof.

          “NASD” shall mean the National Association of Securities Dealers, Inc.

          “Notes” shall have the meaning set forth in the second introductory
paragraph hereto.

          “Participant” shall have the meaning set forth in Section 7(a) hereof.

          “Participating Broker-Dealer” shall have the meaning set forth in
Section 2(b) hereof.

          “Person” shall mean an individual, corporation, partnership, joint
venture association, joint stock company, trust, unincorporated limited
liability company, government or any agency or political subdivision thereof or
any other entity.

          “Private Exchange” shall have the meaning set forth in Section 2(b)
hereof.

 



--------------------------------------------------------------------------------



 



-3-

          “Private Exchange Notes” shall have the meaning set forth in Section
2(b) hereof.

          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

          “Purchase Agreement” shall have the meaning set forth in the second
introductory paragraph hereof.

          “Records” shall have the meaning set forth in Section 5(m) hereof.

          “Registrable Notes” shall mean each Note upon its original issuance
and at all times subsequent thereto, each Additional Note and each Exchange Note
as to which Section 2(c)(iv) hereof is applicable upon original issuance and at
all times subsequent thereto and each Private Exchange Note upon original
issuance thereof and at all times subsequent thereto, in each case until (i) a
Registration Statement covering such Note, Additional Note, Exchange Note or
Private Exchange Note has been declared effective by the Commission and such
Note, Exchange Note or such Private Exchange Note, as the case may be, has been
disposed of in accordance with such effective Registration Statement, (ii) such
Note or Additional Note has been exchanged pursuant to the Exchange Offer for an
Exchange Note or Exchange Notes that may be resold without restriction under
federal securities laws, (iii) such Note, Additional Note, Exchange Note or
Private Exchange Note, as the case may be, ceases to be outstanding for purposes
of the Indenture or (iv) such Note, Exchange Note or Private Exchange Note has
been sold in compliance with Rule 144 or is salable pursuant to Rule 144(k). In
addition, “Registrable Notes” shall not include Additional Notes issued after
the consummation of the Exchange Offer that were covered in the Registration
Statement with respect to the Exchange Offer.

          “Registration Default” shall have the meaning set forth in Section
4(a) hereof.

          “Registration Statement” shall mean any appropriate registration
statement of the Company covering any of the Registrable Notes filed with the
Commission under the Securities Act, and all amendments and supplements to any
such Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

          “Representative” shall have the meaning set forth in the introductory
paragraph hereto.

          “Requesting Participating Broker-Dealer” shall have the meaning set
forth in Section 2(b) hereof.

 



--------------------------------------------------------------------------------



 



-4-

          “Rule 144” shall mean Rule 144 promulgated under the Securities Act,
as such Rule may be amended from time to time, or any similar rule (other than
Rule 144A) or regulation hereafter adopted by the Commission.

          “Rule 144A” shall mean Rule 144A promulgated under the Securities Act,
as such Rule may be amended from time to time, or any similar rule (other than
Rule 144) or regulation hereafter adopted by the Commission.

          “Rule 415” shall mean Rule 415 promulgated under the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission promulgated thereunder.

          “Shelf Filing Event” shall have the meaning set forth in Section 2(c)
hereof.

          “Shelf Registration” shall have the meaning set forth in Section 3(a)
hereof.

          “TIA” shall mean the Trust Indenture Act of 1939, as amended.

          “Trustee” shall mean the trustee under the Indenture and, if the
Exchange Notes and Private Exchange Notes are not governed by the Indenture, the
trustee under the indenture governing such Exchange Notes and Private Exchange
Notes.

          “underwritten registration” or “underwritten offering” shall mean a
registration in which securities of the Company are sold to an underwriter for
reoffering to the public.

     Section 2. Exchange Offer

          (a) Unless the Exchange Offer would violate applicable law or
interpretation of the staff of the Commission, the Company shall (i) file a
registration statement (the “Exchange Offer Registration Statement”) with the
Commission on an appropriate registration form with respect to a registered
offer (the “Exchange Offer”) to, subject to the Holders that participate
complying with the immediately following paragraph, exchange any and all of the
Registrable Notes for a like aggregate principal amount of notes (the “Exchange
Notes”) that have provisions that are identical in all material respects to the
Notes (except that the Exchange Notes shall not contain restrictive legends,
terms with respect to transfer restrictions or Additional Interest upon a
Registration Default), (ii) use its reasonable efforts to cause the Exchange
Offer Registration Statement to be declared effective under the Securities Act
and (iii) use its reasonable efforts to consummate the Exchange Offer within
210 days after the Issue Date. Upon the Exchange Offer Registration Statement
being declared effective by the Commission, the Company will offer the Exchange
Notes in exchange for surrender of the Notes. The Company shall keep the
Exchange Offer open for not less than 20 business days (or longer if required by
applicable law) after the date notice of the Exchange Offer is mailed to
Holders.

 



--------------------------------------------------------------------------------



 



-5-

          Each Holder that participates in the Exchange Offer will be required
to represent to the Company in writing that (i) any Exchange Notes to be
received by it will be acquired in the ordinary course of its business, (ii) it
has no arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes in
violation of the provisions of the Securities Act, (iii) it is not an affiliate
of the Company, as defined by Rule 405 of the Securities Act, or if it is an
affiliate, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (iv) if such Holder
is not a broker-dealer, it is not engaged in, and does not intend to engage in,
a distribution of Exchange Notes and (v) if such Holder is a broker-dealer that
will receive Exchange Notes for its own account in exchange for Notes that were
acquired as a result of market-making or other trading activities, it will
deliver a prospectus in connection with any resale of such Exchange Notes.

          (b) The Company and the Initial Purchasers acknowledge that the staff
of the Commission has taken the position that any broker-dealer that elects to
exchange Notes that were acquired by such broker-dealer for its own account as a
result of market-making or other trading activities for Exchange Notes in the
Exchange Offer (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Notes (other than a resale of an unsold allotment
resulting from the original offering of the Notes).

          The Company and the Initial Purchasers also acknowledge that the staff
of the Commission has taken the position that if the Prospectus contained in the
Exchange Offer Registration Statement includes a plan of distribution containing
a statement to the above effect and the means by which Participating
Broker-Dealers may resell the Exchange Notes, without naming the Participating
Broker-Dealers or specifying the amount of Exchange Notes owned by them, such
Prospectus may be delivered by Participating Broker-Dealers to satisfy their
prospectus delivery obligations under the Securities Act in connection with
resales of Exchange Notes for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.

          In light of the foregoing, if requested by a Participating
Broker-Dealer (a “Requesting Participating Broker-Dealer”), the Company agrees
to use its reasonable efforts to keep the Exchange Offer Registration Statement
continuously effective for a period necessary to comply with applicable law in
connection with such resales but in no event more than 180 days after the date
on which the Exchange Registration Statement is declared effective, or such
longer period if extended pursuant to any Delay Period in accordance with the
last paragraph of Section 5 hereof (such period, the “Applicable Period”), or
such earlier date as each Requesting Participating Broker-Dealer shall have
notified the Company in writing that such Requesting Participating Broker-Dealer
has resold all Exchange Notes acquired by it in the Exchange Offer. The Company
shall include a plan of distribution in such Exchange Offer Registration
Statement that meets the requirements set forth in the preceding paragraph.

          If, prior to consummation of the Exchange Offer, any Initial Purchaser
holds any Notes acquired by it that have, or that are reasonably likely to be
determined to have, the status of an unsold allotment in an initial
distribution, or if any Holder is not entitled to participate in the Exchange
Offer, the Company upon the request of any Initial Purchaser or any such Holder,
as the case may be, shall simultaneously with the delivery of the Exchange Notes
in the Exchange Offer, issue and deliver

 



--------------------------------------------------------------------------------



 



-6-

to the Initial Purchasers or any such Holder, as the case may be, in exchange
(the “Private Exchange”) for such Notes held by such Initial Purchaser or any
such Holder a like principal amount of notes (the “Private Exchange Notes”) of
the Company that are identical in all material respects to the Exchange Notes
except that the Private Exchange Notes may be subject to restrictions on
transfer and bear a legend to such effect. The Private Exchange Notes shall be
issued pursuant to the same indenture as the Exchange Notes and bear the same
CUSIP number as the Exchange Notes (if permitted by the CUSIP Service Bureau).

          Upon consummation of the Exchange Offer in accordance with this
Section 2, the Company shall have no further registration obligations other than
the Company’s continuing registration obligations with respect to (i) Private
Exchange Notes, (ii) Exchange Notes held by Participating Broker-Dealers and
(iii) Notes or Exchange Notes as to which clause (c)(iv) of this Section 2
applies.

          In connection with the Exchange Offer, the Company shall:

     (1) mail or cause to be mailed to each Holder entitled to participate in
the Exchange Offer a copy of the Prospectus forming part of the Exchange Offer
Registration Statement, together with an appropriate letter of transmittal and
related documents;

     (2) utilize the services of a depositary for the Exchange Offer with an
address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate of the Trustee;

     (3) permit Holders to withdraw tendered Notes at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer shall remain open; and

     (4) otherwise comply in all material respects with all applicable laws,
rules and regulations.

          As soon as practicable after the close of the Exchange Offer and the
Private Exchange, if any, the Company shall:

     (1) accept for exchange all Notes validly tendered and not validly
withdrawn by the Holders pursuant to the Exchange Offer and the Private
Exchange, if any;

     (2) deliver or cause to be delivered to the Trustee for cancellation all
Registrable Notes so accepted for exchange; and

     (3) cause the Trustee to authenticate and deliver promptly to each such
Holder of Notes, Exchange Notes or Private Exchange Notes, as the case may be,
equal in principal amount to the Registrable Notes of such Holder so accepted
for exchange.

          The Exchange Offer and the Private Exchange shall not be subject to
any conditions, other than that (i) the Exchange Offer or Private Exchange, as
the case may be, does not violate applicable law or any applicable
interpretation of the staff of the Commission, (ii) no action or proceeding

 



--------------------------------------------------------------------------------



 



-7-

shall have been instituted or threatened in any court or by any governmental
agency which might materially impair the ability of the Company to proceed with
the Exchange Offer or the Private Exchange, and no material adverse development
shall have occurred in any existing action or proceeding with respect to the
Company and (iii) all governmental approvals shall have been obtained, which
approvals the Company deems necessary for the consummation of the Exchange Offer
or Private Exchange.

          The Exchange Notes and the Private Exchange Notes shall be issued
under (i) the Indenture or (ii) an indenture identical in all material respects
to the Indenture (in either case, with such changes as are necessary to comply
with any requirements of the Commission to effect or maintain the qualification
thereof under the TIA) and which, in either case, has been qualified under the
TIA and shall provide that (a) the Exchange Notes shall not be subject to the
transfer restrictions set forth in the Indenture and (b) the Private Exchange
Notes shall be subject to the transfer restrictions set forth in the Indenture.
The Indenture or such indenture shall provide that the Exchange Notes, the
Private Exchange Notes and the Notes shall vote and consent together on all
matters as one class and that none of the Exchange Notes, the Private Exchange
Notes or the Notes will have the right to vote or consent as a separate class on
any matter.

          (c) In the event that (i) any changes in applicable law or the
applicable interpretations of the staff of the Commission do not permit the
Company to effect the Exchange Offer, (ii) for any other reason the Exchange
Offer is not consummated within 210 days of the Issue Date, (iii) any Holder
notifies the Company prior to the 20th day following consummation of the
Exchange Offer that it is prohibited by law or the applicable interpretations of
the staff of the Commission from participating in the Exchange Offer, (iv) in
the case of any Holder who participates in the Exchange Offer, such Holder does
not receive Exchange Notes on the date of the exchange that may be sold without
restriction under state and federal securities laws (other than due solely to
the status of such Holder as an affiliate of the Company within the meaning of
the Securities Act) or (v) any Initial Purchaser so requests with respect to
Notes or Private Exchange Notes that have, or that are reasonably likely to be
determined to have, the status of unsold allotments in an initial distribution
(each such event referred to in clauses (i) through (v) of this sentence, a
“Shelf Filing Event”), then the Company shall file a Shelf Registration pursuant
to Section 3 hereof.

     Section 3. Shelf Registration

          If at any time a Shelf Filing Event shall occur, then:

          (a) Shelf Registration. The Company shall file with the Commission a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes not exchanged in the Exchange
Offer, Private Exchange Notes and Exchange Notes as to which Section 2(c)(iv) is
applicable (the “Shelf Registration”). The Shelf Registration shall be on an
appropriate form permitting registration of such Registrable Notes for resale by
Holders in the manner or manners designated by them (including, without
limitation, one or more underwritten offerings). The Company shall not permit
any securities other than the Registrable Notes to be included in the Shelf
Registration.

 



--------------------------------------------------------------------------------



 



-8-

          (b) The Company shall use its reasonable efforts (x) to cause the
Shelf Registration to be declared effective under the Securities Act on or prior
to the later of (A) the 210th day after the Issue Date and (B) the 150th day
after the occurrence of the applicable Shelf Filing Event and (y) to keep the
Shelf Registration continuously effective under the Securities Act for the time
period referred to in Rule 144(k) under the Securities Act, subject to extension
pursuant to the penultimate paragraph of Section 5 hereof (the “Effectiveness
Period”), or such shorter period ending when all Registrable Notes covered by
the Shelf Registration have been sold in the manner set forth and as
contemplated in the Shelf Registration; provided, however, that (i) the
Effectiveness Period in respect of the Shelf Registration shall be extended to
the extent required to permit dealers to comply with the applicable prospectus
delivery requirements of Rule 174 under the Securities Act and as otherwise
provided herein and (ii) the Company may suspend the effectiveness of the Shelf
Registration by written notice to the Holders solely (A) as a result of the
filing of a post-effective amendment to the Shelf Registration to incorporate
annual audited financial information with respect to the Company where such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders to use the related Prospectus or (B) to the extent and for so
long as permitted by the penultimate paragraph of Section 5.

          (c) Supplements and Amendments. The Company agrees to supplement or
make amendments to the Shelf Registration as and when required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration or by the Securities Act or rules and regulations thereunder
for shelf registration, or if reasonably requested by the Holders of a majority
in aggregate principal amount of the Registrable Notes covered by such
Registration Statement or by any underwriter of such Registrable Notes.

     Section 4. Additional Interest

          (a) The Company and the Initial Purchasers agree that the Holders will
suffer damages if the Company fails to fulfill its obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company agrees that if:

     (i) the Exchange Offer is not consummated on or prior to the 210th day
following the Issue Date, or, if that day is not a Business Day, the next day
that is a Business Day; or

     (ii) the Shelf Registration is required to be filed but is not declared
effective within the time period specified in Section 3(b)(x), or is declared
effective by such date but thereafter ceases to be effective or usable (unless
the Shelf Registration ceases to be effective or usable as specifically
permitted by the penultimate paragraph of Section 5 hereof),

(each such event referred to in clauses (i) and (ii) a “Registration Default”),
additional interest (“Additional Interest”) will accrue on the Registrable Notes
required to be registered on a Shelf Registration Statement. The rate of
Additional Interest will be 0.25% per annum for the first 90-day period
immediately following the occurrence of a Registration Default, increasing by an
additional 0.25% per annum with respect to each subsequent 90-day period up to a
maximum amount of Additional Interest of 1.00% per annum, from and including the
date on which any such Registration Default shall occur to, but excluding, the
earlier of (1) the date on which all Registration Defaults have been cured or
(2) the

 



--------------------------------------------------------------------------------



 



-9-

date on which such Registrable Note ceases to be a Registrable Note or otherwise
become freely transferable by Holders thereof (including, without limitation,
pursuant to an effective Shelf Registration Statement), other than affiliates of
the Company, without further registration under the Securities Act. If, after
the cure of all Registration Defaults then in effect, there is a subsequent
Registration Default, the rate of Additional Interest for such subsequent
Registration Default shall initially be 0.25% regardless of the rate in effect
with respect to any prior Registration Default at the time of cure of such
Registration Default and shall increase in the manner and be subject to the
maximum Additional Interest rate contained in the preceding sentence.

          Notwithstanding the foregoing, (1) the amount of Additional Interest
payable shall not increase because more than one Registration Default has
occurred and is pending and (2) a Holder of Registrable Notes that is not
entitled to the benefits of the Shelf Registration (e.g., such Holder has not
elected to include information as required by this Agreement) shall not be
entitled to Additional Interest with respect to a Registration Default that
pertains to the Shelf Registration.

          (b) So long as Notes remain outstanding, the Company shall notify the
Trustee within five Business Days after each and every date on which an event
occurs in respect of which Additional Interest is required to be paid. Any
amounts of Additional Interest due pursuant to clauses (a)(i) or (a)(ii) of this
Section 4 will be payable in, at the election of the Issuer (made prior to the
relevant record date in the case of cash interest payments), either (x) in cash
or (y) for any interest payment date on or after August 1, 2006 and on or prior
to February 1, 2010, through the issuance of Additional Notes in principal
amount equal to such Additional Interest amount, in either case, semi-annually
on each February 1 and August 1 (each a “Additional Interest Payment Date”),
commencing with the first such date occurring after any such Additional Interest
commences to accrue, to Holders to whom regular interest is payable on such
Additional Interest Payment Date with respect to Notes that are Registrable
Notes. The amount of Additional Interest for each Registrable Note will be
determined by multiplying the applicable rate of Additional Interest by the
aggregate principal amount of such Registrable Note outstanding on the
Additional Interest Payment Date following such Registration Default in the case
of the first such payment of Additional Interest with respect to a Registration
Default (and thereafter at the next succeeding Additional Interest Payment Date
until the cure of such Registration Default), and multiplying the product of the
foregoing by a fraction, the numerator of which is the number of days such
Additional Interest rate was applicable during such period (determined on the
basis of a 360 day year comprised of twelve 30 day months and, in the case of a
partial month, the actual number of days elapsed), and the denominator of which
is 360.

     Section 5. Registration Procedures

          In connection with the filing of any Registration Statement pursuant
to Section 2 or 3 hereof, the Company shall effect such registrations to permit
the sale of the securities covered thereby in accordance with the intended
method or methods of disposition thereof, and pursuant thereto and in connection
with any Registration Statement filed by the Company hereunder, the Company
shall:

     (a) Prepare and file with the Commission the Registration Statement or
Registration Statements prescribed by Section 2 or 3 hereof, and use its
reasonable efforts to cause each such Registration Statement to become effective
and remain effective as provided herein; provided, however, that, if (1) such
filing is pursuant to Section 3 hereof, or (2) a Prospectus

 



--------------------------------------------------------------------------------



 



-10-

contained in the Exchange Offer Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto, the Company shall furnish to and afford the
Holders of the Registrable Notes covered by such Registration Statement or each
such Participating Broker-Dealer, as the case may be, their counsel (if
requested by any such person) and the managing underwriters, if any, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed (in each case at least five Business Days prior to
such filing).

     (b) Prepare and file with the Commission such amendments and post-effective
amendments to each Shelf Registration or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period or the Applicable Period, as
the case may be; cause the related Prospectus to be supplemented by any
Prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
securities covered by such Registration Statement as so amended or in such
Prospectus as so supplemented and with respect to the subsequent resale of any
securities being sold by a Participating Broker-Dealer covered by any such
Prospectus, in each case, in accordance with the intended methods of
distribution set forth in such Registration Statement or Prospectus, as so
amended or supplemented.

     (c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period relating thereto from whom the Company has received
written notice that such Broker-Dealer will be a Participating Broker-Dealer in
the applicable Exchange Offer, notify the selling Holders of Registrable Notes,
or each such Participating Broker-Dealer, as the case may be, their counsel (if
such counsel is known to the Company) and the managing underwriters, if any, as
promptly as possible, and, if requested by any such Person, confirm such notice
in writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act (including in such notice a written statement that any Holder
may, upon request, obtain, at the sole expense of the Company, one conformed
copy of such Registration Statement or post-effective amendment including
financial statements and schedules, documents incorporated or deemed to be
incorporated by reference and exhibits), (ii) of the issuance by the Commission
of any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any preliminary prospectus or the
initiation of any proceedings for that purpose, (iii) if at any time when a
Prospectus is required by the Securities Act to be delivered in connection with
sales of the Registrable Notes or resales of Exchange Notes by Participating
Broker-Dealers the representations and warranties of the Company contained in
any agreement (including any underwriting agreement) con

 



--------------------------------------------------------------------------------



 



-11-

templated by Section 5(l) hereof cease to be true and correct in all material
respects, (iv) of the receipt by any of the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of a Registration Statement or any of the Registrable Notes or the Exchange
Notes for offer or sale in any jurisdiction, or the initiation or threatening of
any proceeding for such purpose, (v) of the happening of any event, the
existence of any condition or any information becoming known to the Company that
makes any statement made in such Registration Statement or related Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in or
amendments or supplements to such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and (vi) of the
Company’s determination that a post-effective amendment to a Registration
Statement would be appropriate.

     (d) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, use its reasonable efforts other than during a Delay
Period pursuant to the penultimate paragraph of this Section 5, to prevent the
issuance of any order suspending the effectiveness of a Registration Statement
or of any order preventing or suspending the use of a Prospectus or suspending
the qualification (or exemption from qualification) of any of the Registrable
Notes or the Exchange Notes, as the case may be, for sale in any jurisdiction,
and, if any such order is issued, to use its reasonable efforts to obtain the
withdrawal of any such order at the earliest practicable moment.

     (e) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period and if reasonably requested by the managing underwriter or
underwriters (if any), the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Registration Statement or any
Participating Broker-Dealer, as the case may be, (i) promptly incorporate in
such Registration Statement or Prospectus a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or any Participating Broker-Dealer, as the
case may be (based upon advice of counsel), determine is reasonably required to
be included therein and (ii) make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment; provided, however, that the
Company shall not be required to take any action hereunder that would, in the
reasonable opinion of counsel to the Company, violate applicable laws.

 



--------------------------------------------------------------------------------



 



-12-

     (f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, furnish to each selling Holder of Registrable Notes or
each such Participating Broker-Dealer, as the case may be, who so requests,
their counsel (if requested by any such person) and each managing underwriter,
if any, at the sole expense of the Company, one conformed copy of the
Registration Statement or Registration Statements and each post-effective
amendment thereto, including financial statements and schedules, and, if
requested, all documents incorporated or deemed to be incorporated therein by
reference and all exhibits.

     (g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, deliver to each selling Holder of Registrable Notes or
each such Participating Broker-Dealer, as the case may be, their respective
counsel (if requested) and the underwriters, if any, at the sole expense of the
Company, as many copies of the Prospectus or Prospectuses (including each form
of preliminary prospectus) and each amendment or supplement thereto and any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Company
hereby consents to the use, in the manner described in such Prospectus or any
amendment or supplement thereto and in accordance with applicable law, of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders of Registrable Notes or each such Participating Broker-Dealer, as the
case may be, and the underwriters or agents, if any, and dealers (if any), in
connection with the offering and sale of the Registrable Notes covered by, or
the sale by Participating Broker-Dealers of the Exchange Notes pursuant to, such
Prospectus and any amendment or supplement thereto.

     (h) Prior to any public offering of Registrable Notes or Exchange Notes or
any delivery of a Prospectus contained in the Exchange Offer Registration
Statement by any Participating Broker-Dealer who seeks to sell Exchange Notes
during the Applicable Period, use its reasonable efforts to register or qualify,
and to cooperate with the selling Holders of Registrable Notes or each such
Participating Broker-Dealer, as the case may be, the managing underwriter or
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Notes or Exchange Notes, as the case may be,
for offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any selling Holder, Participating Broker-Dealer, or
the managing underwriter or underwriters reasonably request; provided, however,
that where Exchange Notes or Registrable Notes are offered other than through an
underwritten offering, the Company agrees to cause the Company’s counsel to file
registrations and qualifications required to be filed pursuant to this
Section 5(h); keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of such
Exchange Notes or Registrable Notes covered by the applicable Registration
Statement; provided, however, that the Company shall not be required to
(A) qualify generally to do business in any jurisdic -

 



--------------------------------------------------------------------------------



 



-13-

tion where it is not then so qualified, (B) take any action that would subject
it to general service of process in any such jurisdiction where it is not then
so subject or (C) subject itself to taxation in any such jurisdiction where it
is not then so subject.

     (i) If a Shelf Registration is filed pursuant to Section 3 hereof,
cooperate with the selling Holders of Registrable Notes and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Notes to be sold, which
certificates shall not bear any restrictive legends and shall be in a form
eligible for deposit with The Depository Trust Company; and enable such
Registrable Notes to be in such denominations and registered in such names as
the managing underwriter or underwriters, if any, or selling Holders may request
at least two Business Days prior to any sale of such Registrable Notes.

     (j) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, upon the occurrence of any event contemplated by
Section 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable prepare and
(subject to Section 5(a) and the penultimate paragraph of this Section 5) file
with the Commission, at the sole expense of the Company, a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Notes being sold thereunder or to
the purchasers of the Exchange Notes to whom such Prospectus will be delivered
by a Participating Broker-Dealer, any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

     (k) Prior to the effective date of the first Registration Statement
relating to the Registrable Notes, provide a CUSIP number for the Registrable
Notes or Exchange Notes, as the case may be.

     (l) In connection with any underwritten offering of Registrable Notes
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Notes and
take all such other actions as are reasonably requested by the managing
underwriter or underwriters in order to expedite or facilitate the registration
or the disposition of such Registrable Notes and, (i) to the extent possible,
make such representations and warranties to the underwriter or underwriters (and
to any Holder that has advised the Company that such Holder may have a “due
diligence” defense under Section 11 of the Securities Act), and covenants with,
the underwriters with respect to the business of the Company and its
subsidiaries (including any acquired business, properties or entity, if
applicable), and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, as
are customarily made by the issuers to underwriters in underwritten offerings of
debt securities similar to the Notes, and confirm the same in writing if and
when requested; (ii) use its reasonable efforts to obtain

 



--------------------------------------------------------------------------------



 



-14-

the written opinions of counsel to the Company in form, scope and substance
reasonably satisfactory to the managing underwriter or underwriters, addressed
to the underwriters (and to any Initial Purchaser selling in such offering that
has advised the Company that such Initial Purchaser may have a “due diligence”
defense under Section 11 of the Securities Act) covering the matters customarily
covered in opinions requested in underwritten offerings; (iii) use its
reasonable efforts to obtain “cold comfort” letters and updates thereof in form,
scope and substance reasonably satisfactory to the managing underwriter or
underwriters from the independent certified public accountants of the Company
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included or
incorporated by reference in the Registration Statement), addressed to each of
the underwriters (and to any Initial Purchaser selling in such offering that has
advised the Company that such Initial Purchaser may have a “due diligence”
defense under Section 11 of the Securities Act), such letters to be in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with underwritten offerings; and (iv) if an underwriting
agreement is entered into, the same shall contain indemnification provisions and
procedures no less favorable than those set forth in Section 7 hereof (or such
other provisions and procedures acceptable to the managing underwriter or
underwriters or agents) with respect to all parties to be indemnified pursuant
to said Section; provided that the Company shall not be required to provide
indemnification to any underwriter with respect to information relating to such
underwriter furnished in writing to the Company by or on behalf of such
underwriter expressly for inclusion in such Registration Statement.

     (m) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, make available for inspection by any selling Holder of
such Registrable Notes being sold or each such Participating Broker-Dealer, as
the case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or by any underwriter (collectively, the “Inspectors”), at the offices
where normally kept, during reasonable business hours, all pertinent financial
and other records, pertinent corporate documents and instruments of the Company
and its subsidiaries (collectively, the “Records”) as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information reasonably requested by any such
Inspector in connection with such Registration Statement and Prospectus. Each
Inspector shall agree in writing that it will keep the Records confidential and
that it will not disclose, or use in connection with any market transactions in
violation of any applicable securities laws, any Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors in writing are confidential unless (i) the disclosure of such Records
is necessary to avoid or correct a misstatement or omission in such Registration
Statement or Prospectus, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction,
(iii) disclosure of such information is necessary or advisable in the opinion of
counsel for an Inspector in connection with any action, claim, suit or
proceeding, directly or indirectly, involving or potentially involving

 



--------------------------------------------------------------------------------



 



-15-

such Inspector and arising out of, based upon, relating to, or involving this
Agreement or the Purchase Agreement, or any transactions contemplated hereby or
thereby or arising hereunder or thereunder, or (iv) the information in such
Records has been made generally available to the public; provided, however, that
(i) each Inspector shall agree to use reasonable efforts to provide notice to
the Company of the potential disclosure of any information by such Inspector
pursuant to clause (i), (ii) or (iii) of this sentence to permit the Company to
obtain a protective order (or waive the provisions of this paragraph (m)) and
(ii) each such Inspector shall take such actions as are reasonably necessary to
protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of the Holder or any Inspector.

     (n) Provide a Trustee for the Registrable Notes or the Exchange Notes, as
the case may be, and cause the Indenture or the trust indenture provided for in
Section 2(a) hereof to be qualified under the TIA not later than the effective
date of the Exchange Offer or the first Registration Statement relating to the
Registrable Notes; and in connection therewith, cooperate with the Trustee under
any such indenture and the Holders of the Registrable Notes or Exchange Notes,
as applicable, to effect such changes to such indenture as may be required for
such indenture to be so qualified in accordance with the terms of the TIA; and
execute, and use its reasonable efforts to cause such Trustee to execute, all
documents as may be required to effect such changes, and all other forms and
documents required to be filed with the Commission to enable such indenture to
be so qualified in a timely manner.

     (o) Comply with all applicable rules and regulations of the Commission and
make generally available to the Company’s securityholders earnings statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act) no later
than 45 days after the end of any 12-month period (or 90 days after the end of
any 12-month period if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Notes or Exchange Notes are sold to
underwriters in a firm commitment or best efforts underwritten offering and
(ii) if not sold to underwriters in such an offering, commencing on the first
day of the first fiscal quarter of the Company after the effective date of a
Registration Statement, which statements shall cover said 12-month periods
consistent with the requirements of Rule 158.

     (p) Upon the request of the Trustee, upon consummation of the Exchange
Offer or a Private Exchange, use its reasonable efforts to obtain an opinion of
counsel to the Company, in a form reasonably acceptable to the Trustee,
addressed to the Trustee, that the Exchange Notes or Private Exchange Notes, as
the case may be, and the related indenture constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, subject to customary exceptions and qualifications.

     (q) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by Holders to the Company (or to such other
Person as directed by the Company) in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be, mark, or cause to be marked, on such
Registrable Notes that such Registrable Notes are being cancelled in exchange
for the Exchange Notes or the Private Exchange Notes,

 



--------------------------------------------------------------------------------



 



-16-

as the case may be; provided that in no event shall such Registrable Notes be
marked as paid or otherwise satisfied.

     (r) Cooperate with each seller of Registrable Notes covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Notes and their respective counsel in connection
with any filings required to be made with the NASD.

     (s) Use reasonable efforts to take all other steps reasonably necessary to
effect the registration of the Exchange Notes and/or Registrable Notes covered
by a Registration Statement contemplated hereby.

          The Company may require each seller of Registrable Notes or Exchange
Notes as to which any registration is being effected to furnish to the Company
such information regarding such seller and the distribution of such Registrable
Notes or Exchange Notes as the Company may, from time to time, reasonably
request. The Company may exclude from such registration the Registrable Notes of
any seller so long as such seller fails to furnish such information within a
reasonable time after receiving such request and in the event of such an
exclusion, the Company shall have no further obligation under this Agreement
(including, without limitation, the obligations under Section 4) with respect to
such seller or any subsequent Holder of such Registrable Notes. Each seller as
to which any Shelf Registration is being effected agrees to furnish promptly to
the Company all information required to be disclosed in order to make any
information previously furnished to the Company by such seller not materially
misleading.

          If any such Registration Statement refers to any Holder by name or
otherwise as the holder of any securities of the Company, then such Holder shall
have the right to require (i) the insertion therein of language, in form and
substance reasonably satisfactory to such Holder, to the effect that the holding
by such Holder of such securities is not to be construed as a recommendation by
such Holder of the investment quality of the securities covered thereby and that
such holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the applicable Registration Statement
filed or prepared subsequent to the time that such reference ceases to be
required.

          Each Holder of Registrable Notes and each Participating Broker-Dealer
agrees by acquisition of such Registrable Notes or Exchange Notes that, upon the
Company providing notice to such Holder or Participating Broker-Dealer, as the
case may be, (x) of the happening of any event of the kind described in
Section 5(c)(ii), 5(c)(iii), 5(c)(iv), 5(c)(v) or 5(c)(vi) hereof, or (y) that
the Board of Directors of the Company (the “Board of Directors”) has resolved
that the Company has a bona fide business purpose for doing so, then, upon
providing such notice (which shall refer to this penultimate paragraph of this
Section 5), the Company may delay the filing or the effectiveness of the
Exchange Offer Registration Statement or the Shelf Registration (if not then
filed or effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement the Exchange Offer Registration
Statement or the Shelf Registration, in all cases, for a period (a “Delay
Period”) expiring upon the earlier to occur of (i) in the case of the
immediately preceding clause (x), such Holder’s or

 



--------------------------------------------------------------------------------



 



-17-

Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 5(j) hereof or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and has received copies of any amendments or supplements thereto
or (ii) in the case of the immediately preceding clause (y), the date which is
the earlier of (A) the date on which such business purpose ceases to interfere
with the Company’s obligations to file or maintain the effectiveness of any such
Registration Statement pursuant to this Agreement or (B) 90 days after the
Company notifies the Holders of such determination by the Board of Directors.
There shall not be more than 90 days of Delay Periods during any 12-month
period. The maximum length of the Applicable Period set forth in Section 2(b)
shall be extended by a number of days equal to the number of days during any
Delay Period. Any Delay Period will not alter the obligations of the Company to
pay Additional Interest under the circumstances set forth in Section 4 hereof.

          Each Holder or Participating Broker-Dealer, by its acceptance of any
Registrable Note, agrees that during any Delay Period, each Holder or
Participating Broker-Dealer will discontinue disposition of such Notes or
Exchange Notes covered by such Registration Statement or Prospectus or Exchange
Notes to be sold by such Holder or Participating Broker-Dealer, as the case may
be.

     Section 6. Registration Expenses

          All fees and expenses incident to the performance of or compliance
with this Agreement by the Company (other than any underwriting discounts or
commissions) shall be borne by the Company, whether or not the Exchange Offer
Registration Statement or the Shelf Registration is filed or becomes effective
or the Exchange Offer is consummated, including, without limitation, (i) all
registration and filing fees (including, without limitation, reasonable fees and
expenses of compliance with state securities or Blue Sky laws (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the Registrable Notes or Exchange Notes and
determination of the eligibility of the Registrable Notes or Exchange Notes for
investment under the laws of such jurisdictions as provided in Section 5(h)
hereof, in the case of a Shelf Registration or in the case of Exchange Notes to
be sold by a Participating Broker-Dealer during the Applicable Period)),
(ii) printing expenses, including, without limitation, expenses of printing
certificates for Registrable Notes or Exchange Notes in a form eligible for
deposit with The Depository Trust Company and of printing prospectuses if the
printing of prospectuses is requested by the managing underwriter or
underwriters, if any, or by the Holders of a majority in aggregate principal
amount of the Registrable Notes included in any Registration Statement or in
respect of Exchange Notes to be sold by any Participating Broker-Dealer during
the Applicable Period, as the case may be, (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Company and
the reasonable fees and disbursements of one special counsel for all of the
sellers of Registrable Notes (exclusive of any counsel retained pursuant to
Section 7 hereof) selected by the Holders of a majority in aggregate principal
amount of Notes, Exchange Notes and Private Exchange Notes being registered and
reasonably satisfactory to the Company, (v) fees and disbursements of all
independent certified public accountants referred to in Section 5(l)(iii) hereof
(including, without limitation, the expenses of any “cold comfort” letters
required by or incident to such performance), (vi) Securities Act liability
insurance, if the Company desire such insurance, (vii) fees and expenses of all
other Persons retained by the Company, (viii) internal expenses of the Company
(including, without limitation, all salaries and expenses of officers and
employees of the Company performing legal or accounting duties), (ix) the
expense of any annual audit, (x) any required fees and expenses incurred in
connection with

 



--------------------------------------------------------------------------------



 



-18-

any filing required to be made with the NASD and (xi) the expenses relating to
printing, word processing and distributing all Registration Statements,
underwriting agreements, indentures and any other documents necessary in order
to comply with this Agreement. Notwithstanding the foregoing or anything to the
contrary, each Holder shall pay all underwriting discounts and commissions of
any underwriters and transfer taxes, if any, with respect to any Registrable
Notes sold by or on behalf of it.

     Section 7. Indemnification

          (a) The Company agrees to indemnify and hold harmless each Holder of
Registrable Notes selling Notes during the Effectiveness Period and each
Participating Broker-Dealer selling Exchange Notes during the Applicable Period,
each Person, if any, who controls any such Person within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act, the
agents, employees, officers and directors of each Holder and each such
Participating Broker-Dealer and the agents, partners, members, employees,
officers, and directors of any such controlling Person (each, a “Participant”)
from and against any and all losses, liabilities, claims, damages and expenses
whatsoever (including, but not limited to, reasonable attorneys’ fees and any
and all reasonable expenses whatsoever actually incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all reasonable amounts paid in settlement of any
claim or litigation) (collectively, “Losses”) to which they or any of them may
become subject under the Securities Act, the Exchange Act or otherwise insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement (or any amendment thereto) or Prospectus (as amended
or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or arising out of or based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus, in the light of the circumstances under which they were made,
not misleading, provided that (i) the foregoing indemnity shall not be available
to any Participant insofar as such Losses arise out of or are based upon any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with information relating to such Participant’s
related Holder furnished to the Company in writing by or on behalf of such
Holder expressly for use therein, and (ii) the foregoing indemnity shall not
inure to the benefit of any Participant from whose related Holder the Person
asserting such Losses purchased Registrable Notes if (x) such Holder failed to
send or give a copy of the Prospectus (as amended or supplemented if such
amendment or supplement was furnished to such Holder prior to the written
confirmation of such sale) to such Person with or prior to the written
confirmation of such sale and (y) the untrue statement or omission or alleged
untrue statement or omission was completely corrected in the Prospectus (as
amended or supplemented if amended or supplemented as aforesaid) and such
Prospectus does not contain any other untrue statement or omission or alleged
untrue statement or omission that was the subject matter of such Losses. This
indemnity agreement will be in addition to any liability that the Company may
otherwise have, including, but not limited to, liability under this Agreement.

          (b) Each Participant agrees, severally and not jointly, to indemnify
and hold harmless the Company, each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act, and each of their respective agents, partners, members, employees,
officers and directors and the agents, partners, members, employees, officers
and directors of any such controlling person from and against any Losses to
which they or any

 



--------------------------------------------------------------------------------



 



-19-

of them may become subject under the Securities Act, the Exchange Act or
otherwise insofar as such Losses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment thereto) or
Prospectus (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) or any preliminary prospectus, or arising out
of or based upon any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus, in the light of the circumstances under which
they were made, not misleading, in each case to the extent, but only to the
extent, that any such Loss arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with information relating to such Participant furnished
in writing to the Company by or on behalf of such Participant expressly for use
therein. This indemnity agreement will be in addition to any liability that such
Participant may otherwise have, including, but not limited to liability under
this Agreement.

          (c) Promptly after receipt by an indemnified party under subsection
7(a) or 7(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 7 except to the extent that it has been
prejudiced in any material respect by such failure). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such action, the indemnifying party will be entitled to
participate in such action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such action with counsel
reasonably satisfactory to such indemnified party. Notwithstanding the
foregoing, the indemnified party or parties shall have the right to employ its
or their own counsel in any such action, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party or parties unless
(i) the employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying party or parties
(or such indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded, after consultation
with counsel, that there may be defenses available to it or them that are
different from or additional to those available to one or all of the
indemnifying parties (in which case the indemnifying party or parties shall not
have the right to direct the defense of such action on behalf of the indemnified
party or parties), in any of which events such reasonable fees and expenses of
counsel shall be borne by the indemnifying parties. In no event shall the
indemnifying party be liable for the reasonable fees and expenses of more than
one counsel (together with appropriate local counsel) at any time for all
indemnified parties in connection with any one action or separate but
substantially similar or related actions arising in the same jurisdiction out of
the same general allegations or circumstances. Any such separate firm for the
Participants shall be designated in writing by Participants who sold a majority
in interest of Registrable Notes sold by all such Participants and shall be
reasonably acceptable to the Company. An indemnifying party shall not be liable
for any settlement of any claim or action effected without its prior written
consent, which consent may not be unreasonably withheld.

 



--------------------------------------------------------------------------------



 



-20-

No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

          (d) In order to provide for contribution in circumstances in which the
indemnification provided for in this Section 7 is for any reason held to be
unavailable from the indemnifying party for any Losses referred to therein, or
is insufficient to hold harmless a party indemnified under this Section 7 for
any Losses referred to therein, each indemnifying party shall contribute to the
amount paid or payable by such indemnified party as a result of such aggregate
Losses (i) in such proportion as is appropriate to reflect the relative benefits
received by each indemnifying party, on the one hand, and each indemnified
party, on the other hand, from the sale of the Notes to the Initial Purchasers
or the resale of the Registrable Notes by such Holder, as applicable, or (ii) if
such allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of each indemnified party, on the one
hand, and each indemnifying party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and each Participant, on the other hand, shall be
deemed to be in the same proportion as (x) the total proceeds from the sale of
the Notes to the Initial Purchasers (net of discounts and commissions but before
deducting expenses) received by the Company are to (y) the total net profit
received by such Participant in connection with the sale of the Registrable
Notes. The relative fault of the parties shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or such Participant and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omission.

          (e) The parties agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 7, (i) in no case shall any Participant be required to contribute
any amount in excess of the amount by which the net profit received by such
Participant in connection with the sale of the Registrable Notes exceeds the
amount of any damages that such Participant has otherwise been required to pay
by reason of any untrue or alleged untrue statement or omission or alleged
omission and (ii) no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 7, notify in writing such party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Section 7 or otherwise, except to
the extent that it has been prejudiced in any material respect by such failure;
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under this Section 7 for purposes of
indemnification. Anything in this

 



--------------------------------------------------------------------------------



 



-21-

section to the contrary notwithstanding, no party shall be liable for
contribution with respect to any action or claim settled without its written
consent, provided, however, that such written consent was not unreasonably
withheld.

     Section 8. [Intentionally Omitted]

     Section 9. Underwritten Registrations

          If any of the Registrable Notes covered by any Shelf Registration are
to be sold in an underwritten offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Registrable
Notes included in such offering and shall be reasonably acceptable to the
Company.

          No Holder of Registrable Notes may participate in any underwritten
registration hereunder if such Holder does not (a) agree to sell such Holder’s
Registrable Notes on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) complete and execute all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

     Section 10. Miscellaneous

          (a) No Inconsistent Agreements. The Company has not, as of the date
hereof, and shall not, after the date of this Agreement, enter into any
agreement with respect to any of its securities that is inconsistent with the
rights granted to the Holders of Registrable Notes in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not conflict with and are not inconsistent with, in any
material respect, the rights granted to the holders of any of the Company’s
other issued and outstanding securities under any such agreements. The Company
has not entered and will not enter into any agreement with respect to any of its
securities which will grant to any Person piggy-back registration rights with
respect to any Registration Statement.

          (b) Adjustments Affecting Registrable Notes. The Company shall not,
directly or indirectly, take any action with respect to the Registrable Notes as
a class that would adversely affect the ability of the Holders of Registrable
Notes to include such Registrable Notes in a registration undertaken pursuant to
this Agreement.

          (c) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given except pursuant to a written agreement
duly signed and delivered by (I) the Company and (II)(A) the Holders of not less
than a majority in aggregate principal amount of the then outstanding
Registrable Notes and (B) in circumstances that would adversely affect the
Participating Broker-Dealers, the Participating Broker-Dealers holding not less
than a majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 7 and this Section
10(c) may not be amended, modified or supplemented except pursuant to a written
agreement duly signed and delivered by the Company and each Holder and each
Participating Broker-Dealer (including any Person who was a Holder or
Participating Broker-Dealer of Registrable Notes or Exchange Notes, as the case
may be, disposed of pursuant to any Registration Statement)

 



--------------------------------------------------------------------------------



 



-22-

affected by any such amendment, modification, waiver or supplement.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Notes whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect, impair,
limit or compromise the rights of other Holders of Registrable Notes may be
given by Holders of at least a majority in aggregate principal amount of the
Registrable Notes being sold pursuant to such Registration Statement.

          (d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or telecopier:

     (i) if to a Holder of the Registrable Notes or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture.

                  (ii)   if to the Company, to it
 
                    811 Hansen Way, Palo Alto, CA 94303         Fax:
650-846-3276         Attention: Chief Financial Officer
 
                    with a copy to:
 
           

          The Cypress Group L.L.C.,

          65 East 55th Street, 28th Floor

          New York, NY 10022

          Fax: 212-705-0196

          Attention: Lynn Horn
 
                (iii)   if to the Initial Purchasers, at the address as follows:
 
           

          UBS Securities LLC

          677 Washington Blvd.

          Stamford, Connecticut 06901

          Fax number: (203) 719-0680

          Attention: High Yield Syndicate Department

          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, post age prepaid, if mailed; when receipt is
acknowledged by the recipient’s telecopier machine, if telecopied; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.

          Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

 



--------------------------------------------------------------------------------



 



-23-

          (e) Guarantors. So long as the Exchange Offer has not been consummated
or if the Shelf Registration Statement is required to be filed (so long as it is
effective), the Company shall cause each Person that becomes a guarantor of the
Notes under the Indenture to execute and deliver a counterpart to this Agreement
which subjects such Person to the provisions of this Agreement as a guarantor.
Each of such guarantors agrees to join the Company in all of its undertakings
hereunder to effect the Exchange Offer for the Exchange Notes and the filing of
any Shelf Registration as required hereunder.

          (f) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto,
the Holders and the Participating Broker-Dealers; provided, that this Agreement
shall not inure to the benefit of or be binding upon a successor or assign of a
Holder unless and to the extent such successor or assign holds Registrable
Notes; provided, further, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture.

          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

          (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

          (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

          (j) Severability. To the extent permitted by applicable law, if any
term, provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties hereto shall use their best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

          (k) Securities Held by the Company or Its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable Notes is
required hereunder, Registrable Notes held by the Company or any of its
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.

          (l) Third-Party Beneficiaries. Holders and beneficial owners of
Registrable Notes and Participating Broker-Dealers are intended third-party
beneficiaries of this Agreement, and

 



--------------------------------------------------------------------------------



 



-24-

this Agreement may be enforced by such Persons. No other Person is intended to
be, or shall be construed as, a third-party beneficiary of this Agreement.

          (m) Entire Agreement. This Agreement is intended by the parties as a
final and exclusive statement of the agreement and understanding of the parties
hereto in respect of the subject matter contained herein and any and all prior
oral or written agreements, representations, or warranties, contracts,
understandings, correspondence, conversations and memoranda between the Initial
Purchasers on the one hand and the Company on the other, or between or among any
agents, representatives, parents, subsidiaries, affiliates, predecessors in
interest or successors in interest with respect to the subject matter hereof are
merged herein and replaced hereby.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

              CPI HOLDCO, INC.

  By:    

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



            Confirmed and accepted as of the date first above written:

    UBS SECURITIES LLC      
WACHOVIA CAPITAL MARKETS, LLC
     
BEAR, STEARNS & CO. INC.
 
 
         

       
By:
   UBS SECURITIES LLC  

  as Representative of the several Initial Purchasers  
 
     
By:
     

  Name:  

  Title:  
 
     
By:
     

  Name:  

  Title:  

 